DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 9/8/2022. Claim 12 has been amended. Claims 12-29 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 12-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 12-29 are directed to a computer network comprising at least one processor, at least one memory, and at least one storage medium.  Thus the claims are directed to a machine.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite coordinating and managing workflows, including determining, performing, receiving, transmitting, displaying, and performing steps.  
The limitations of determining, performing, receiving, transmitting, displaying, and performing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite determining a set of approvals for each respective workflow; determining an approval route for each approval in the set of approvals from the initiating application to the set of approval applications; performing an initial distribution of the respective workflows by propagating the workflows across their respective approval routes to respective members of the set of approval applications; receiving approval status of each respective workflow from each of the respective approval applications; transmitting approval status of each respective workflow to each of the respective initiating applications; display a graphic user interface (GUI), wherein the GUI externally displays, to a network user, a GUI image showing a status of all pending work object requests and associated approval workflow processes; and performing one or more follow-up distributions of workflows until either all approval applications indicate a status of approved or a number of follow-up distributions reaches a pre- defined maximum number of follow-up distributions.
That is, other than a computer network comprising at least one processor, at least one memory, a display device, and at least one storage medium; at least one initiating application; and at least one approval interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include at least one processor, at least one memory, a display device, and at least one storage medium; at least one initiating application; and at least one approval interface.  The at least one processor, at least one memory, a display device, and at least one storage medium; at least one initiating application; and at least one approval interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one processor, at least one memory, and at least one storage medium; at least one initiating application; and at least one approval interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 13-15 recite additional receiving, triggering, determining, performing, and transmitting steps. Claims 16-19 recite additional transmitting, generating, receiving, and determining steps. Claims 20 and 21 further describe the pre-defined maximum number of follow-up distributions. Claims 22-26 further describe a follow-up distribution of previously rejected workflows, a rejection of a workflow by one approval application, the determination of the approval route, additional workflows, and an initiating application dynamically adds or removes an approval application. Claims 27-29 recite and describe one or more approval layers. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, at least one processor, at least one memory, a display device, and at least one storage medium; at least one initiating application; and at least one approval interface.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 00135 of the specification, “The terms "computer" or "computing device," as used in this disclosure, means any machine, device, circuit, component, or module, or any system of machines, devices, circuits, components, or modules, which are capable of manipulating data according to one or more instructions, such as, for example, without limitation, a processor, a microprocessor, a central processing unit, a general purpose computer, a super computer, a personal computer, a laptop computer, a palmtop computer, a notebook computer, a desktop computer, a workstation computer, a server, a server farm, a computer cloud, or the like, or an array of processors, microprocessors, central processing units, general purpose computers, super computers, personal computers, laptop computers, palmtop computers, notebook computers, desktop computers, workstation computers, or servers, without limitation.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues that amended independent claim 12 recites statutory subject matter, since the display of a graphic user interface (GUI) on the display device, wherein the GUI externally displays, to a network user, a GUI image showing a status of all pending work object requests and associated approval workflow processes cannot be performed in the mind.
Although a person can mentally generate and see images in the mind, the display device of amended independent claim 12 performs significantly more than merely generating images. In the claimed invention, a GUI externally displays, to a network user, a GUI image showing a status of all pending work object requests and associated approval workflow processes. The mind in itself cannot externally display a GUI image to a network user, and furthermore the mind cannot display such a GUI image showing a status of all pending work object requests and associated approval workflow processes, as in amended independent claim 12. Therefore, amended independent claim 12 is not directed to an abstract idea, but instead recites real world physical components and elements, such as a display device and a network user. The physical display device displays a GUI to a physical network user, and such a GUI externally displays, to the network user, a GUI image showing a status of all pending work object requests and associated approval workflow processes, as in amended independent claim 12. In addition, amended independent claim 12 recites a practical application in the real world, which includes externally showing a status of all pending work object requests and associated approval workflow processes to a network user. The Examiner respectfully disagrees.
As discussed in the rejection of the claims, other than a computer network comprising at least one processor, at least one memory, a display device, and at least one storage medium; at least one initiating application; and at least one approval interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Here, displaying a graphic user interface (GUI) on the display device, wherein the GUI externally displays, to a network user, is indeed recitation of generic computer components. 
Specifically, as discussed in paragraph 0056 of the specification, “The data packets can be parsed by, for example, the requester computing resource into data and instruction signals to generate and display a graphic user interface (GUI) on a display device (not shown) at the node N43, which can include a display of the flowchart or other GUI image.”
Further, as discussed in paragraph 00135 of the specification, “The terms "computer" or "computing device," as used in this disclosure, means any machine, device, circuit, component, or module, or any system of machines, devices, circuits, components, or modules, which are capable of manipulating data according to one or more instructions, such as, for example, without limitation, a processor, a microprocessor, a central processing unit, a general purpose computer, a super computer, a personal computer, a laptop computer, a palmtop computer, a notebook computer, a desktop computer, a workstation computer, a server, a server farm, a computer cloud, or the like, or an array of processors, microprocessors, central processing units, general purpose computers, super computers, personal computers, laptop computers, palmtop computers, notebook computers, desktop computers, workstation computers, or servers, without limitation.”

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 10, 2022